EL%      ORNET-             GENERAL
                              OFTEXAS
                            AUSTIN     a~.T~xas

   FVILL  WILSON
AlTOHNEnrCENERAr.
                                 May   7, 1962

     Hon. Robert S. Calvert              Opinion No. WW-1329
     State Comptrollerof
      Public Accounts                   Re: Eligibility of a forme~rTexas
     Capitol Station                        Ranger to receive payment.of
     Austin, Texas                          pension pursuant to the prbvi-
                                            sions of Senate Bill 53, Acts
                                            of~~the56th Legislature Regu-
                                            lar Session, chapter 283, page
                                            62Qic;,odi6fXfi
                                                          i; F;non's as
     Dear Mr. Calvert:                                   , . . .
               You have requested an opinion concerning the eligibil-
     ity of a former Ranger to receive pension benefits under Senate
     Bill 53, Acts of the 56th Legislature,Regular Session, chapter
     283, page 629, codified in Vernon's as Article 6228e, V.C.S.
     Your request reads as follows:
                 "1 am enclosing an applicationfor a Ranger
            pension from Harrison Lester Hamer.
                 "Attached to this applicationyou will find
            an affidavit from Mr. Hamer, a letter from W. D.
            Cope) Adjutant General, an affidavitfrom the
            Archives Division of the State Library? and a cer-
            tificate from the Honorable Homer Garrison, Direc-
            tor, Departmentof Public Safety.
                 "I wish you would examine the applicationand
            advise me if, in your opinion, Mr. Bamer's appli-
            cation for a Ranger's pension can be granted."
               In order to be eligible for a pension a former Texas
     Ranger is required to have served "as a regular Texas Ranger,
     receiving compensationfrom the State, for an aggregate time of
     at least two (2) years prior to Septemberl,?1947."
               Under the facts submittedin your request the former
     Ranger involved has furnished an affidavit, the pertinent por-
     tions of which read as follows:
                         I am a former member of the Texas
                          having served from October 23rd
                 to aboui January 10th 1920 and from April 1,
            1932 to January 18, 1933.
Hon. Robert S. Calvert, page 2   (W-1329)


         "Duringmy first enlistmentwith the Force I
    tendered,myresignationas of December 31st. 1919,
    however as such,resignationwas not acted on until
    January 8, 1920, which notificationwas sent me by
    mail by W. D. Cope, Adjutant General, I continued
    to work as a ranger up to the time that I received
    such letter. At the time said letter was sent me
    I was at Snyder, Texas, in active service, continu-
    ing to serve in such force. Such letter was trans-
    mitted to me by regular mail and I anticipate that
    it took at least two days for it to arrive in Sny-
    der from Austin.
          Vy service in the Ranger force was in excess
     of two years.
         "1 am attaching a photo-fax copy of said let-
    ter received by me acceptingmy said resignation,
    which is made a part of this affidavit."
          According to the records of the Texas Departmentof
Public safety the former Ranger involved in your request was
employed by the State of Texas as a regular Texas Ranger from
October 23, 1918 to December 31, 1919, ard from April 1, 1932
to January 18, 1933. According to the records of the Texas
State Library, Records Division, the name of the former Ranger
involved in your request did not appear on the payroll voucher
for January, 1920. The letter of W. D. Cope, Adjutant General
of the State of Texas, dated January 8, 1920, accepting the
resignation of the Ranger involved previously tendered to the
Adjutant General, reads as follows:
         "1 have your letter of December 31st, stat-
    ing you have forwarded your resignationas a
    member of the State Ranger Force.
          "Under the conditionsas stated by you in
     this letter, I do not feel I would be justified
     in insisting on your remaining with the Force.
     For that reason I am accepting your resignation
     as of December 31st.
         "Your service with the Ranger Force has been
    perfectly satisfactoryto this department,and it
    is with regret that we are to lose you from the
    Force. However, should conditions change and you
    find you can again accept work on the Force, ad-
    vise this department and if there is an opening
    we will be glad to have you return.
Hon. Robert S. Calvert, page 3    (WW-1329)


         "With kindest personal regards and best
    wishes for the coming year, I am. . . . "
          If the service of the Ranger involved in your request
with the Ranger Force was terminated on December 31 1919, such
Ranger would have served one year and 363 days or cwo days short
of the prerequisitetime for eli ibility. On the other hand, if
the Ranger served until January 1 1920, such Ranger served with
the Ranger Force two years and si!idays. According to the record
before us, the Ranger's tender of resignationwas not acted upon
until January 8, 1920, and the Ranger did not cease performing
his duties as Ranger until he received notice of the acceptance
of his tendered resignation,to wit, January 10, 1920.
          In view of the foregoing facts, which are undisputedin
the record before this office, you are advised that it is our
opinion the Ranger involved served as a member of the Ranger Force
in excess of two years, and is therefore eligible to receive the
pension provided for in Senate Bill 53, Acts of the 56th Legisla-
ture, Regular Session, chapter 283, page 629, codified in Vernon's
as Article 6228e, V.C.S.


         Where a former Texas Ranger served from April
    23, 1918 to January 8, 1920 (the date on which his
    resignation of December 31, 1919, was accepted)
    and from April 1, 1932, to January 18, 1933, he'has
    served for an aggregate time of at least two years
    prior to September 1, 1947, within the meaning of
    Senate Bill 53, Acts of the 56th Legislature,Regu-
    lar Session, chapter 28 , page 629, codified in
    Vernon's as Article 6223e, V.C.S., and is eligible
    to receive the pension provided therein.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas



JR:wb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Dudley McCalla
Jerry Roberts
Hon. Robert S. Calvert, page 4   (W-1329


Arthur Sandlin
Norman Suarez
REVIEWED FOR TICiATTORNEY GENERAL
BY: Houghton Brownlee, Jr.